HAROLD R. VANN, Circuit Judge.
This is an appeal from a conviction for possessing a drug proscribed by provisions of §500.151, Florida Statutes. The appellant maintains that the state failed to produce any testimony which would show a material element of the offense, to-wit — that the drug possessed by the appellant.was “habit-forming, toxic, harmful or new ...” The state has filed an admission of error indicating that the record substantiates the appellant’s position.
This court having independently reviewed the record on appeal, and being fully advised in the premises, orders that the aforementioned conviction be and it hereby is reversed. Johnson v. Florida, 391 U.S. 596 (1968); State v. Kahler, 232 So.2d 166 (Fla. 1970).